Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 1 of 14




           EXHIBIT B
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 2 of 14




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

  TEAMSTERS LOCAL 456 PENSION
  FUND, et al.,
                                                    Case No. 2:17-cv-02817-JHS
                 Plaintiffs,
                                                    CLASS ACTION
  vs.
                                                    EXHIBIT B
  UNIVERSAL          HEALTH     SERVICES,
  INC., et al.,

                 Defendants.


        [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT

        WHEREAS, a putative class action is pending in this Court entitled Teamsters Local 456

Pension Fund, et al., v. Universal Health Services, Inc., et al., Case No. 2:17-cv-02817-JHS (E.D.

Pa.) (the “Action”);

        WHEREAS, (a) Lead Plaintiffs Teamsters Local 456 Pension Fund and Teamsters Local

456 Annuity Fund, on behalf of themselves and the Settlement Class (defined below), and (b)

Defendants Universal Health Services, Inc. (“UHS” or the “Company”), and Alan B. Miller and

Steve G. Filton (“Individual Defendants” and, together with UHS, “Defendants”), have entered

into a Stipulation and Agreement of Settlement dated February (the “Stipulation”), that provides

for a complete dismissal with prejudice of the claims asserted against Defendants in the Action on

the terms and conditions set forth in the Stipulation, subject to the approval of this Court (the

“Settlement”);

        WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;




                                                1
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 3 of 14




       WHEREAS, by Order dated ___________, 2021 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with the

opportunity either to exclude themselves from the Settlement Class or to object to the proposed

Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on ____________, 2021 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable and adequate to the Settlement Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation and (b) the Notice and the Summary Notice, both of which were

previously filed with the Court.




                                                 2
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 4 of 14




       3.       Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons and entities who or which

purchased or otherwise acquired UHS common stock during the period from March 2, 2015

through July 25, 2017, inclusive, and who were damaged thereby. Excluded from the Settlement

Class are (1) Defendants; (2) members of the Immediate Family of each Individual Defendant; (3)

any person who was an Officer or director of UHS during the Settlement Class Period; (4) any

firm or entity in which any Defendant has or had a controlling interest during the Settlement Class

Period; (5) any person who participated in the wrongdoing alleged; (6) any affiliates, parents, or

subsidiaries of UHS during the Settlement Class Period; and (7) the legal representatives, agents,

affiliates, heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or entity,

in their respective capacity as such. [Also excluded from the Settlement Class are the persons and

entities listed on Exhibit 1 hereto who are excluded pursuant to request.]

       4.       Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its determinations

in the Preliminary Approval Order certifying Lead Plaintiffs as Class Representatives for the

Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class. Lead

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.




                                                  3
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 5 of 14




       5.      Notice – The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

(i) the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases

to be provided thereunder); (iii) Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses; (iv) their right to object to any aspect of the Settlement, the

Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of

Litigation Expenses; (v) their right to exclude themselves from the Settlement Class; and (vi) their

right to appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient notice to all

persons and entities entitled to receive notice of the proposed Settlement; and (e) satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended, and all other applicable law and rules.

       6.      Compliance with CAFA – Defendants have filed a Declaration Regarding

Compliance with the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. Defendants

timely mailed notice of the Stipulation pursuant to 28 U.S.C. § 1715(b), including notices to the

Attorney General of the United States of America, and the Attorneys General of all states in which

members of the Settlement Class reside. The notice contains the documents and information

required by 28 U.S.C. § 1715(b)(1)-(8). The Court finds that Defendants have complied in all

respects with the requirements of 28 U.S.C. § 1715.




                                                  4
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 6 of 14




       7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully

and finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds

that (a) Lead Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b)

the Settlement was negotiated by the Parties at arm’s length; (c) the relief provided for the

Settlement Class under the Settlement is adequate taking into account the costs, risks, and delay

of trial and appeal, the proposed means of distributing the Settlement Fund to the Settlement Class;

and the proposed attorneys’ fee award; and (d) the Settlement treats members of the Settlement

Class equitably relative to each other. The Parties are directed to implement, perform, and

consummate the Settlement in accordance with the terms and provisions contained in the

Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided for in the

Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiffs and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.




                                                  5
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 7 of 14




[The persons and entities listed on Exhibit 1 hereto are excluded from the Settlement Class

pursuant to request and are not bound by the terms of the Stipulation or this Judgment.]

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects.      The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves and their respective spouses, heirs, executors, beneficiaries,

administrators, predecessors, successors, and assigns, in their capacities as such, and any Person(s)

claiming (now or in the future) through or on behalf of any of them directly or indirectly, regardless

of whether such Lead Plaintiff or Settlement Class Member ever seeks or obtains by any means

(including, without limitation, by submitting a Claim Form to the Claims Administrator) any

distribution from the Net Settlement Fund: (i) shall be deemed by the Settlement to have, and by

operation of law and of this Judgment, shall have fully, finally, and forever compromised, settled,

released, relinquished, waived, dismissed, extinguished, and discharged each and all of the

Released Plaintiffs’ Claims (including Unknown Claims) against each and all of the Defendant

Releasees, and shall have covenanted not to sue any of the Defendant Releasees with respect to

any of the Released Plaintiffs’ Claims (including any Unknown Claims) except to enforce the

releases and other terms and conditions contained in the Stipulation or the Judgment entered

pursuant hereto; and (ii) shall be forever permanently barred, enjoined, and restrained from

bringing, commencing, instituting, asserting, maintaining, enforcing, prosecuting, or otherwise

pursuing, either directly or in any other capacity, any of the Released Plaintiffs’ Claims (including




                                                  6
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 8 of 14




any Unknown Claims) against any of the Defendant Releasees in the Action or in any other action

or proceeding, in any state, federal, or foreign court of law or equity, arbitration tribunal,

administrative forum, or other forum of any kind. [This Release shall not apply to any person or

entity listed on Exhibit 1 hereto.]

               (b)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves and their respective

spouses, heirs, executors, beneficiaries, administrators, predecessors, successors, and assigns, in

their capacities as such, and any Person(s) claiming (now or in the future) through or on behalf of

any of them directly or indirectly, (i) shall be deemed by this Settlement to have, and by operation

of law and of this Judgment shall have fully, finally, and forever compromised, settled, released,

relinquished, waived, dismissed, extinguished, and discharged each and all of the Released

Defendants’ Claims against each and all of Lead Plaintiffs and the other Plaintiff Releasees, and

shall have covenanted not to sue any of the Plaintiff Releasees with respect to any of the Released

Defendants’ Claims (including any Unknown Claims) except to enforce the releases and other

terms and conditions contained in the Stipulation or this Judgment entered pursuant hereto; and

(ii) shall be forever permanently barred, enjoined, and restrained from bringing, commencing,

instituting, asserting, maintaining, enforcing, prosecuting, or otherwise pursuing, either directly or

in any other capacity, any of the Released Defendants’ Claims (including any Unknown Claims)

against any of the Plaintiff Releasees in the Action or in any other action or proceeding, in any

state, federal, or foreign court of law or equity, arbitration tribunal, administrative forum, or other

forum of any kind. [This Release shall not apply to any person or entity listed on Exhibit 1 hereto.]

       11.     Upon the Effective Date, to the extent allowed by law, the Stipulation shall operate

conclusively as an estoppel and full defense in the event, and to the extent, of any claim, demand,




                                                  7
        Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 9 of 14




action, or proceeding brought by a Settlement Class Member against any of the Defendant

Releasees with respect to any Released Plaintiffs’ Claims, or brought by a Defendant against any

of the Plaintiff Releasees with respect to any Released Defendants’ Claims.

       12.     In accordance with 15 U.S.C. § 78u-4(f)(7)(A) and pursuant to federal common

law, any and all claims which are brought by any Person against Defendants (a) for contribution

or indemnification arising out of any Released Plaintiffs’ Claim, or (b) where the damage to the

claimant is measured by reference to the claimant’s liability to the Lead Plaintiff or the Class, are

hereby permanently barred and discharged. Any such claim brought by Defendants against any

Person (other than Persons whose liability to Lead Plaintiff or the Class is extinguished by this

Judgment) are likewise permanently barred and discharged. Provided, however, nothing in this

paragraph shall apply to bar or otherwise affect any claim of right to indemnification between UHS

and any present or former officer or director of UHS, or any claim for insurance coverage by any

Defendant.

       13.     Defendants shall have no responsibility for, interest in, or liability whatsoever with

respect to: (a) any act, omission, or determination of Plaintiff’s Counsel, the Escrow Agent, or the

Claims Administrator, or any of their respective designees or agents, in connection with the

administration of the Settlement or otherwise; (b) the management, investment, or distribution of

the Settlement Fund; (c) the Plan of Allocation; (d) the determination, administration, calculation,

or payment of any claims asserted against the Settlement Fund; (e) any losses suffered by, or

fluctuations in value of, the Settlement Fund; and (f) the payment or withholding of any taxes,

expenses, and/or costs incurred in connection the taxation of the Settlement Fund or the filing of

any returns.




                                                 8
       Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 10 of 14




       14.       Notwithstanding paragraphs 10 through 12 above, nothing in this Judgment shall

bar any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       15.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       16.       No Admissions – Neither this Judgment, nor the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith):

                 (a)    shall be: (i) offered against any of the Defendant Releasees as evidence of,

or construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendant Releasees with respect to (A) the truth of any fact alleged by Plaintiffs, (B) the

validity of any claim that was or could have been asserted, (C) the deficiency of any defense that

has been or could have been asserted in this Action, (D) any liability, negligence, fault, or other

wrongdoing of any kind of any of the Defendant Releasees, (E) any fault, misrepresentation, or

omission with respect to any statement or written document approved or made by any Defendant

or (ii) in any way referred to for any other reason against any of the Defendant Releasees, in any

civil, criminal, or administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;




                                                 9
       Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 11 of 14




                  (b)    shall be: (i) offered against any of the Plaintiff Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Plaintiff Releasees (A) that any of their claims are without merit, that any of the Defendant

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount, or (B) with respect to any liability, negligence, fault, or

wrongdoing of any kind; or (ii) in any way referred to for any other reason as against any of the

Plaintiff Releasees, in any civil, criminal, or administrative action or proceeding (including any

arbitration), other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; or

                  (c)    shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given under the Settlement represents the amount

which could be or would have been recovered after trial; provided, however, that the Parties and

the Releasees and their respective counsel may refer to it to effectuate the protections from liability

granted thereunder or otherwise to enforce the terms of the Settlement.

       17.        Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion

to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and (f)

the Settlement Class Members for all matters relating to the Action.

       18.        Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation Expenses.




                                                   10
       Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 12 of 14




Such orders shall in no way affect or delay the finality of this Judgment and shall not affect or

delay the Effective Date of the Settlement.

       19.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to

carry out any provisions of the Settlement.

       20.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, including as a result of

any appeals, this Judgment shall be vacated, rendered null and void and be of no further force and

effect, except as otherwise provided by the Stipulation, and this Judgment shall be without

prejudice to the rights of Lead Plaintiffs, the other Settlement Class Members and Defendants, and

the Parties shall revert to their respective positions in the Action as of December 18, 2020, as

provided in the Stipulation. Except as otherwise provided in the Stipulation, in the event the

Settlement is terminated in its entirety or if the Effective Date fails to occur for any reason, the

balance of the Settlement Fund, including interest accrued therein, less any Notice and

Administration Costs actually incurred, paid or payable and less any Taxes and Tax Expenses paid,

due, or owing, shall be returned to Defendants, in accordance with the Stipulation.

       21.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.




                                                 11
Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 13 of 14




SO ORDERED this _______ day of ______________, 2021.



                               ________________________________________
                                      The Honorable Joel H. Slomsky
                                        United States District Judge




                                 12
    Case 2:17-cv-02817-JHS Document 76-2 Filed 02/24/21 Page 14 of 14




                                     Exhibit 1

[List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]




                                         13
